


Exhibit 10.21

 

HDI HOLDINGS, INC.
AMENDED 2011 STOCK OPTION and STOCK ISSUANCE PLAN

 

ARTICLE ONE- GENERAL PROVISIONS

 

I.              PURPOSE OF THE PLAN

 

This Amended 2011 Stock Option and Stock Issuance Plan is intended to promote
the interests of HDI Holdings, Inc., parent and HealthDataInsights Inc.,
subsidiary, both Nevada for profit corporations, by providing eligible persons
in the Corporation’s employ or service with the opportunity to acquire a
proprietary interest, or otherwise increase their proprietary interest, in the
Corporation as an incentive for them to continue in such employ or service.
Capitalized terms herein shall have the meanings assigned to such terms in the
attached Appendix.

 

II. STRUCTURE OF THE PLAN

 

A.    The Plan shall be divided into two (2) separate equity programs:

 

(i)   The Option Grant Program under which eligible persons may, at the
discretion of the Plan Administrator, be granted options to purchase shares of
Common Stock, and

 

(ii)  The Stock Issuance Program under which eligible persons may, at the
discretion of the Plan Administrator, be issued shares of Common Stock directly,
either through the immediate purchase of such shares or as a bonus for services
rendered the Corporation (or any Parent or Subsidiary).

 

B.    The provisions of Articles One and Four shall apply to both equity
programs under the Plan and shall accordingly govern the interests of all
persons under the Plan.

 

III. ADMINISTRATION OF THE PLAN

 

A.    The Plan shall be administered by the Board. However, any or all
administrative functions otherwise exercisable by the Board may be delegated a
Plan Administrator to act on their behalf and at their direction, subject to
removal by the Board at any time.

 

B.    The Plan Administrator shall have full power and authority (subject to the
provisions of the Plan) to establish such rules and regulations as it may deem
appropriate for proper administration of the Plan and to make such
determinations under, and issue such interpretations of, the Plan and any
outstanding options or stock issuances thereunder as it may deem necessary or
advisable. Decisions of the Plan Administrator shall be final and binding on all
parties who have an interest in the Plan or any option grant or stock issuance
thereunder.

 

1

--------------------------------------------------------------------------------


 

IV. ELIGIBILITY

 

A.    The persons eligible to participate in the Plan are as follows:

 

(i)      Employees,

 

(ii)     Non-employee members of the Board or the non-employee members of the
Board of Directors of any Parent or Subsidiary, and

 

(iii)    Consultants and other independent advisors who provide services to the
Corporation (or any Parent or Subsidiary).

 

B.      The Plan Administrator shall have full authority to determine, (i) with
respect to the grants made under the Option Grant Program, which eligible
persons are to receive such grants, the time or times when those grants are to
be made, the number of shares to be covered by each such grant, the status of
the granted option as either an Incentive Option or a Non-Statutory Option, the
time or times when each option is to become exercisable, the vesting schedule
applicable to the option shares and the maximum term for which the option is to
remain outstanding, and (ii) with respect to stock issuances made under the
Stock Issuance Program, which eligible persons are to receive such issuances,
the time or times when those issuances are to be made, the number of shares to
be issued to each Participant, the vesting schedule (if any) applicable to the
issued shares and the consideration to be paid by the Participant for such
shares.

 

C.      The Plan Administrator shall have the absolute discretion either to
grant options in accordance with the Option Grant Program or to effect stock
issuances in accordance with the Stock Issuance Program.

 

V. STOCK SUBJECT TO THE PLAN

 

A.      The stock issuable under the Plan shall be shares of authorized but
unissued or reacquired Common Stock. The maximum number of shares of Common
Stock which may be issued over the term of the Plan shall not exceed eight
million three hundred fifty thousand (8,350,000) shares.

 

B.      Shares of Common Stock subject to outstanding options shall be available
for subsequent issuance under the Plan to the extent (i) the options expire,
forfeited or terminate for any reason prior to exercise in full or (ii) the
options are cancelled in accordance with the cancellation and re-grant
provisions of Article Two. Unvested shares issued under the Plan and
subsequently repurchased by the Corporation, at a price per share not greater
than the option exercise or direct issue price paid per share, pursuant to the
Corporation’s repurchase rights under the Plan shall be added back to the number
of shares of Common Stock reserved for issuance under the Plan and shall
accordingly be available for reissuance through one or more subsequent option
grants or direct stock issuances under the Plan.

 

2

--------------------------------------------------------------------------------


 

C.      Should any change be made to the Common Stock by reason of any stock
split, stock dividend, recapitalization, combination of shares, exchange of
shares or other change affecting the outstanding Common Stock as a class without
the corporation’s receipt of consideration, appropriate adjustments shall be
made to (i) the maximum number and/or class of securities issuable under the
Plan and (ii) the number and/or class of securities and the exercise price per
share in effect under each outstanding option in order to prevent the dilution
or enlargement of benefits thereunder. The adjustments determined by the Plan
Administrator shall be final, binding and conclusive. In no event shall any such
adjustments be made in connection with the conversion of one or more outstanding
shares of the Corporation’s preferred stock into shares of Common Stock.

 

ARTICLE TWO- OPTION GRANT PROGRAM

 

I.  OPTION TERMS

 

Each option shall be evidenced by one or more documents in the form approved by
the Plan Administrator; provided, however, that each such document shall comply
with the terms specified below. Each document evidencing an Incentive Option
shall, in addition, be subject to the provisions of the Plan applicable to such
options.

 

A.    Exercise Price.

 

1.     The exercise price per share shall be fixed by the Plan Administrator
based on a company valuation by an independent business valuation firm, in
accordance with the following provisions:

 

(i)      The exercise price per share shall not be less than the Fair Market
Value per share of Common Stock on the option grant date.

 

(ii)     If the person to whom the option is granted is a 10% Stockholder, then
the exercise price per share shall not be less than one hundred ten percent
(110%) of the Fair Market Value per share of Common Stock on the option grant
date.

 

2.     The exercise price shall become immediately due upon exercise of the
option and shall, subject to the provisions of Section I of Article Four and the
documents evidencing the option, be payable in cash or check made payable to the
Corporation. Should the Common Stock be registered under Section 12 of the 1934
Act at the time the option is exercised, then the exercise price may also be
paid as follows:

 

(i)      in shares of Common Stock held for the requisite period necessary to
avoid a charge to the Corporation’s earnings for financial reporting purposes
and valued at Fair Market Value on the Exercise Date, or

 

(ii)     to the extent the option is exercised for vested shares, through a
special sale and remittance procedure pursuant to which the Optionee shall
concurrently provide irrevocable instructions (A) to a Corporation-

 

3

--------------------------------------------------------------------------------


 

designated brokerage firm to effect the immediate sale of the purchased shares
and remit to the Corporation, out of the sale proceeds available on the
settlement date, sufficient funds to cover the aggregate exercise price payable
for the purchased shares plus all applicable income and employment taxes
required to be withheld by the Corporation by reason of such exercise and (B) to
the Corporation to deliver the certificates for the purchased shares directly to
such brokerage firm in order to complete the sale. Except to the extent such
sale and remittance procedure is utilized, payment of the exercise price for the
purchased shares must be made on the Exercise Date.

 

B.        Exercise and Term of Options. Each option shall be exercisable at such
time or times, during such period and for such number of shares as shall be
determined by the Plan Administrator and set forth in the documents evidencing
the option grant. However, no option shall have a term in excess of ten
(10) years measured from the option grant date.

 

C.        Grant Date. The grant date of the options shall be the date that the
Board of Directors approves the granting of the options, unless such grant is
pursuant to a Term of Employment for a new hire, and then the grant date shall
be the date of hire.

 

D.        Effect of Termination of Service.

 

1.     The following provisions shall govern the exercise of any options held by
the Optionee at the time of cessation of Service or death:

 

(i)      Should the Optionee cease to remain in Service for any reason other
than death, Disability or Misconduct, then the Optionee shall have a period of
ninety (90) days following the date of such cessation of Service during which to
exercise each outstanding option held by such Optionee.

 

(ii)     Should Optionee’s Service terminate by reason of Disability, then the
Optionee shall have a period of 365 days following the date of such cessation of
Service during which to exercise each outstanding option held by such Optionee.

 

(iii)    If the Optionee dies while holding an outstanding option, then the
personal representative of his or her estate or the person or persons to whom
the option is transferred pursuant to the Optionee’s will or the laws of
inheritance or the Optionee’s designated beneficiary or beneficiaries of that
option shall have a 365 days period following the date of the Optionee’s death
to exercise such option.

 

(iv)    Under no circumstances, however, shall any such option be exercisable
after the specified expiration of the option term.

 

(v)     During the applicable post-Service exercise period, the option may

 

4

--------------------------------------------------------------------------------


 

not be exercised in the aggregate for more than the number of vested shares for
which the option is exercisable on the date of the Optionee’s cessation of
Service. Upon the expiration of the applicable exercise period or (if earlier)
upon the expiration of the option term, the option shall terminate and cease to
be outstanding for any vested shares for which the option has not been
exercised. However, the option shall, immediately upon the Optionee’s cessation
of Service, terminate and cease to be outstanding with respect to any and all
option shares for which the option is not otherwise at the time exercisable or
in which the Optionee is not otherwise at that time vested.

 

(vi)    Should Optionee’s Service be terminated for Misconduct or should
Optionee otherwise engage in Misconduct while holding one or more outstanding
options under the Plan, then all those options shall terminate immediately and
cease to remain outstanding.

 

2.       The Plan Administrator shall have the discretion, exercisable either at
the time an option is granted or at any time while the option remains
outstanding, to:

 

(i)      extend the period of time for which the option is to remain exercisable
following Optionee’s cessation of Service or death from the limited period
otherwise in effect for that option to such greater period of time as the Plan
Administrator shall deem appropriate, but in no event beyond the expiration of
the option term; and/or,

 

(ii)     permit the option to be exercised, during the applicable post-Service
exercise period, not only with respect to the number of vested shares of Common
Stock for which such option is exercisable at the time of the Optionee’s
cessation of Service but also with respect to one or more additional
installments in which the Optionee would have vested under the option had the
Optionee continued in Service.

 

D.        Stockholder Rights. The holder of an option shall have no stockholder
rights with respect to the shares subject to the option until such person shall
have exercised the option, paid the exercise price and become the record holder
of the purchased shares.

 

E.         Unvested Shares. The Plan Administrator shall have the discretion to
grant options which are exercisable for unvested shares of Common Stock. Should
the Optionee cease Service while holding such unvested shares, the Corporation
shall have the right to repurchase any or all of those unvested shares at a
price per share equal to the lower of: (i) the exercise price paid per share, or
(ii) the Fair Market Value per share of Common Stock at the time of repurchase.
The terms upon which such repurchase right shall be exercisable (including the
period and procedure for exercise and the appropriate vesting schedule for the
purchased shares) shall be established by the Plan Administrator and set forth
in the document evidencing such repurchase right. The Plan Administrator may not
impose a vesting schedule upon

 

5

--------------------------------------------------------------------------------


 

any option grant or the shares of Common Stock subject to that option which is
more restrictive than twenty percent (20%) per year vesting, with the initial
vesting to occur not later than one (1) year after the option grant date.
However, such limitation shall not be applicable to any option grants made to
individuals who are officers of the Corporation, non-employee Board members or
independent consultants.

 

F.         First Refusal Rights. Until such time as the Common Stock is first
registered under Section 12 of the 1934 Act, the Corporation shall have the
right of first refusal with respect to any proposed disposition by the Optionee
(or any successor in interest) of any shares of Common Stock issued under the
Plan. Such right of first refusal shall be exercisable in accordance with the
terms established by the Plan Administrator and set forth in the document
evidencing such right.

 

G.        Limited Transferability of Options. An Incentive Stock Option shall be
exercisable only by the Optionee during his or her lifetime and shall not be
assignable or transferable other than by will or by the laws of inheritance
following the Optionee’s death. A Non-Statutory Option may be assigned in whole
or in part during the Optionee’s lifetime to one or more members of the
Optionee’s family or to a trust established exclusively for one or more such
family members or to Optionee’s former spouse, to the extent such assignment is
in connection with the Optionee’s estate plan or pursuant to a domestic
relations order. The assigned portion may only be exercised by the person or
persons who acquire a proprietary interest in the Non-Statutory Option pursuant
to the assignment. The terms applicable to the assigned portion shall be the
same as those in effect for the option immediately prior to such assignment and
shall be set forth in such documents issued to the assignee as the Plan
Administrator may deem appropriate. Notwithstanding the foregoing, the Optionee
may also designate one or more persons as the beneficiary or beneficiaries of
his or her outstanding options under the Plan and those options shall, in
accordance with such designation, automatically be transferred to such
beneficiary or beneficiaries upon the Optionee’s death while holding those
options. Such beneficiary or beneficiaries shall take the transferred options
subject to all the terms and conditions of the applicable agreement evidencing
each such transferred option, including (without limitation) the limited time
period during which the option may be exercised following the Optionee’s death.

 

II. INCENTIVE OPTIONS

 

The terms specified below shall be applicable to all Incentive Options. Except
as modified by the provisions of this Section II, all the provisions of Articles
One, Two and Four shall be applicable to Incentive Options. Options which are
specifically designated as Non-Statutory Options shall not be subject to the
terms of this Section II.

 

A.      Eligibility. Incentive Options may only be granted to Employees.

 

B.      Exercise Price. The exercise price per share shall not be less than one
hundred percent (100%) of the Fair Market Value per share of Common Stock on the
option

 

6

--------------------------------------------------------------------------------


 

grant date.

 

C.      Dollar Limitation. The aggregate Fair Market Value of the shares of
Common Stock (determined as of the respective date or dates of grant) for which
one or more options granted to any Employee under the Plan (or any other option
plan of the Corporation or any Parent or Subsidiary) may for the first time
become exercisable as Incentive Options during any one (1) calendar year shall
not exceed the sum of One Hundred Thousand Dollars ($100,000). To the extent the
Employee holds two (2) or more such options which become exercisable for the
first time in the same calendar year, the foregoing limitation on the
exercisability of such options as Incentive Options shall be applied on the
basis of the order in which such options are granted.

 

D.      10% Stockholder. If any Employee to whom an Incentive Option is granted
is a 10% Stockholder, then the option term shall not exceed five (5) years
measured from the option grant date.

 

III. CHANGE IN CONTROL

 

A.    The shares subject to each option outstanding under the Plan at the time
of a Change in Control shall automatically vest in full so that each such option
shall, immediately prior to the effective date of the Change in Control, become
exercisable for all of the shares of Common Stock at the time subject to that
option and may be exercised for any or all of those shares as fully-vested
shares of Common Stock. However, the shares subject to an outstanding option
shall not vest on such an accelerated basis if and to the extent: (i) such
option is assumed by the successor corporation (or parent thereof) or otherwise
continued in full force and effect pursuant to the terms of the Change in
Control transaction and any repurchase rights of the Corporation with respect to
the unvested option shares are concurrently assigned to such successor
corporation (or parent thereof) or otherwise continued in effect or (ii) such
option is to be replaced with a cash incentive program of the Corporation or any
successor corporation which preserves the spread existing on the unvested option
shares at the time of the Change in Control and provides for subsequent payout
of that spread in accordance with the same vesting schedule applicable to those
unvested option shares or (iii) the acceleration of such option is subject to
other limitations imposed by the Plan Administrator at the time of the option
grant.

 

B.    All outstanding repurchase rights shall also terminate automatically, and
the shares of Common Stock subject to those terminated rights shall immediately
vest in full, in the event of any Change in Control, except to the extent:
(i) those repurchase rights are assigned to the successor corporation (or parent
thereof) or otherwise continued in full force and effect pursuant to the terms
of the Change in Control transaction or (ii) such accelerated vesting is
precluded by other limitations imposed by the Plan Administrator at the time the
repurchase right is issued.

 

C.    Immediately following the consummation of the Change in Control, all
outstanding options shall terminate and cease to be outstanding, except to the
extent assumed by the Successor Corporation (or parent thereof) or otherwise
continued in effect

 

7

--------------------------------------------------------------------------------


 

pursuant to the terms of the Change in Control transaction.

 

D.    Each option which is assumed in connection with a Change in Control or
otherwise continued in effect shall be appropriately adjusted, immediately after
such Change in Control, to apply to the number and class of securities which
would have been issuable to the Optionee in consummation of such Change in
Control, had the option been exercised immediately prior to such Change in
Control. Appropriate adjustments shall also be made to (i) the number and class
of securities available for issuance under the Plan following the consummation
of such Change in Control and (ii) the exercise price payable per share under
each outstanding option, provided the aggregate exercise price payable for such
securities shall remain the same. To the extent the actual holders of the
Corporation’s outstanding Common Stock receive cash consideration for their
Common Stock in consummation of the Change in Control, the successor corporation
may, in connection with the assumption of the outstanding options under this
Plan, substitute one or more shares of its own common stock with a fair market
value equivalent to the cash consideration paid per share of Common Stock in
such Change in Control.

 

E.     The Plan Administrator shall have the discretion, exercisable either at
the time the option is granted or at any time while the option remains
outstanding, to structure one or more options so that those options shall
automatically accelerate and vest in full (and any repurchase rights of the
Corporation with respect to the unvested shares subject to those options shall
immediately terminate) upon the occurrence of a Change in Control, whether or
not those options are to be assumed in the Change in Control or otherwise
continued in effect.

 

F.     The Plan Administrator shall also have full power and authority,
exercisable either at the time the option is granted or at any time while the
option remains outstanding, to structure such option so that the shares subject
to that option will automatically vest on an accelerated basis should the
Optionee’s Service terminate by reason of an Involuntary Termination within a
designated period (not to exceed eighteen (18) months) following the effective
date of any Change in Control in which the option is assumed or otherwise
continued in effect and the repurchase rights applicable to those shares do not
otherwise terminate. Any option so accelerated shall remain exercisable for the
fully-vested option shares until the expiration or sooner termination of the
option term. In addition, the Plan Administrator may provide that one or more of
the Corporation’s outstanding repurchase rights with respect to shares held by
the Optionee at the time of such Involuntary Termination shall immediately
terminate on an accelerated basis, and the shares subject to those terminated
rights shall accordingly vest at that time.

 

G.    The portion of any Incentive Option accelerated in connection with a
Change in Control shall remain exercisable as an Incentive Option only to the
extent the applicable One Hundred Thousand Dollar ($100,000) limitation is not
exceeded. To the extent such dollar limitation is exceeded, the accelerated
portion of such option shall be exercisable as a Non-Statutory Option under the
Federal tax laws.

 

H.    The grant of options under the Plan shall in no way affect the right of
the Corporation

 

8

--------------------------------------------------------------------------------


 

to adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

 

IV. CANCELLATION AND REGRANT OF OPTIONS

 

The Plan Administrator shall have the authority to effect, at any time and from
time to time, with the consent of the affected option holders, the cancellation
of any or all outstanding options under the Plan and to grant in substitution
therefore new options covering the same or different number of shares of Common
Stock but with an exercise price per share based on the Fair Market Value per
share of Common Stock on the new option grant date.

 

ARTICLE THREE-STOCK ISSUANCE PROGRAM

 

I.      STOCK ISSUANCE TERMS

 

Shares of Common Stock may be issued under the Stock Issuance Program through
direct and immediate issuances without any intervening option grants. Each such
stock issuance shall be evidenced by a Stock Issuance Agreement which complies
with the terms specified below.

 

A.    Purchase Price.

 

1.     The purchase price per share shall be fixed by the Plan Administrator but
shall not be less than one hundred percent (100%) of the Fair Market Value per
share of Common Stock on the issue date. However, the purchase price per share
of Common Stock issued to a 10% Stockholder shall not be less than one hundred
and ten percent (110%) of such Fair Market Value.

 

2.     Subject to the provisions of Section I of Article Four, shares of Common
Stock may be issued under the Stock Issuance Program for any of the following
items of consideration which the Plan Administrator may deem appropriate in each
individual instance:

 

(i)    Cash or check made payable to the Corporation, or

 

(ii)   Past services rendered to the Corporation (or any Parent or Subsidiary).

 

B.  Vesting Provisions.

 

1.     Shares of Common Stock issued under the Stock Issuance Program may, at
the recommendation of the Plan Administrator and upon approval of the Board, be
fully and immediately vested upon issuance or may vest in one or more
installments over the Participant’s period of Service or upon attainment of
specified performance objectives. However, the Plan Administrator may not impose
a vesting schedule upon any stock issuance effected under the Stock Issuance
Program which is more restrictive than twenty percent (20%) per year vesting,
with initial vesting to occur not later than one (1) year after the issuance

 

9

--------------------------------------------------------------------------------


 

date, and, unless otherwise approved by the Board, the vesting schedule shall be
twenty-five percent (25%) after 365 days after the grant date, with the
remaining vesting monthly (from the grant date), over the next thirty-six (36)
months. Such limitation shall not apply to any Common Stock issuances made to
the officers of the Corporation, non-employee Board members or independent
consultants.

 

2.   Any new, substituted or additional securities or other property (including
money paid other than as a regular cash dividend) which the Participant may have
the right to receive with respect to the Participant’s unvested shares of Common
Stock by reason of any stock dividend, stock split, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration shall be issued subject to (i) the same vesting requirements
applicable to the Participant’s unvested shares of Common Stock and (ii) such
escrow arrangements as the Plan Administrator shall deem appropriate.

 

3.     The Participant shall have full stockholder rights with respect to any
shares of Common Stock issued to the Participant under the Stock Issuance
Program, whether or not the Participant’s interest in those shares is vested.
Accordingly, the Participant shall have the right to vote such shares and to
receive any regular cash dividends paid on such shares.

 

4.     Should the Participant cease to remain in Service while holding one or
more unvested shares of Common Stock issued under the Stock Issuance Program or
should the performance objectives not be attained with respect to one or more
such unvested shares of Common Stock, then those shares shall be immediately
surrendered to the Corporation for cancellation, and the Participant shall have
no further stockholder rights with respect to those shares. To the extent the
surrendered shares were previously issued to the Participant for consideration
paid in cash or cash equivalent (including the Participant’s purchase-money
indebtedness), the Corporation shall repay to the Participant the lower of
(i) the cash consideration paid for the surrendered shares or (ii) the Fair
Market Value of those shares at the time of cancellation and shall cancel the
unpaid principal balance of any outstanding purchase-money note of the
Participant attributable to such surrendered shares by the applicable clause
(i) or (ii) amount.

 

5.     The Plan Administrator may in its discretion waive the surrender and
cancellation of one or more unvested shares of Common Stock (or other assets
attributable thereto) which would otherwise occur upon the non-completion of the
vesting schedule applicable to those shares. Such waiver shall result in the
immediate vesting of the Participant’s interest in the shares of Common Stock as
to which the waiver applies. Such waiver may be effected at any time, whether
before or after the Participant’s cessation of Service or the attainment or
non-attainment of the applicable performance objectives.

 

C.  First Refusal Rights. Until such time as the Common Stock is first
registered under Section 12 of the 1934 Act, the Corporation shall have the
right of first refusal with respect to any proposed disposition by the
Participant (or any successor in interest) of

 

10

--------------------------------------------------------------------------------

 

any shares of Common Stock issued under the Stock Issuance Program. Such right
of first refusal shall be exercisable in accordance with the terms established
by the Plan Administrator and set forth in the document evidencing such right.

 

II. CHANGE IN CONTROL

 

A.           Upon the occurrence of a Change in Control, all outstanding
repurchase rights under the Stock Issuance Program shall terminate
automatically, and the shares of Common Stock subject to those terminated rights
shall immediately vest in full, except to the extent: (i) those repurchase
rights are assigned to the successor corporation (or parent thereof) or
otherwise continued in full force and effect pursuant to the terms of the Change
in Control transaction or (ii) such accelerated vesting is precluded by other
limitations imposed by the Plan Administrator at the time the repurchase right
is issued.

 

B.             The Plan Administrator shall have the discretionary authority,
exercisable either at the time the unvested shares are issued or any time while
the Corporation’s repurchase rights with respect to those shares remain
outstanding, to provide that those rights shall automatically terminate on an
accelerated basis, and the shares of Common Stock subject to those terminated
rights shall immediately vest, in the event the Participant’s Service should
subsequently terminate by reason of an Involuntary Termination within a
designated period (not to exceed eighteen (18) months) following the effective
date of any Change in Control in which those repurchase rights are assigned to
the successor corporation (or parent thereof) or otherwise continued in full
force and effect.

 

III. SHARE ESCROW/LEGENDS

 

Unvested shares may, in the Plan Administrator’s discretion, be held in escrow
by the Corporation until the Participant’s interest in such shares vests or may
be issued directly to the Participant with restrictive legends on the
certificates evidencing those unvested shares.

 

ARTICLE FOUR —MISCELLANEOUS

 

I. FINANCING

 

The Plan Administrator may permit any Optionee or Participant to pay the option
exercise price under the Option Grant Program or the purchase price for shares
issued under the Stock Issuance Program by delivering a full-recourse, interest
bearing promissory note payable in one or more installments and secured by the
purchased shares. In no event, however, may the maximum credit available to the
Optionee or Participant exceed the sum of (i) the aggregate option exercise
price or purchase price payable for the purchased shares (less the par value of
those shares) plus (ii) any applicable income and employment tax liability
incurred by the Optionee or the Participant in connection with the option
exercise or share purchase.

 

11

--------------------------------------------------------------------------------


 

II. EFFECTIVE DATE AND TERM OF PLAN

 

A.                 The Plan shall become effective when adopted by the Board,
but no option granted under the Plan may be exercised, and no shares shall be
issued under the Plan, until the Plan is approved by the Corporation’s
stockholders. If such stockholder approval is not obtained within twelve (12)
months after the date of the Board’s adoption of the Plan, then all options
previously granted under the Plan shall terminate and cease to be outstanding,
and no further options shall be granted and no shares shall be issued under the
Plan. Subject to such limitation, the Plan Administrator may grant options and
issue shares under the Plan at any time after the effective date of the Plan and
before the date fixed herein for termination of the Plan.

 

B.                   The Plan shall terminate upon the earliest of (i) the
expiration of the ten (10)-year period measured from the date the Plan is
adopted by the Board, (ii) the date on which all shares available for issuance
under the Plan shall have been issued as vested shares or (iii) the termination
of all outstanding options in connection with a Change in Control. All options
and unvested stock issuances outstanding at the time of a clause (i) termination
event shall continue to have full force and effect in accordance with the
provisions of the documents evidencing those options or issuances.

 

III. AMENDMENT OF THE PLAN

 

A.                 The Board shall have complete and exclusive power and
authority to amend or modify the Plan in any or all respects. However, no such
amendment or modification shall adversely affect the rights and obligations with
respect to options or unvested stock issuances at the time outstanding under the
Plan unless the Optionee or the Participant consents to such amendment or
modification. In addition, certain amendments may require stockholder approval
pursuant to applicable laws and regulations.

 

B.             Options may be granted under the Option Grant Program and shares
may be issued under the Stock Issuance Program which are in each instance in
excess of the number of shares of Common Stock then available for issuance under
the Plan, provided any excess shares actually issued under those programs shall
be held in escrow until there is obtained majority stockholder approval of an
amendment sufficiently increasing the number of shares of Common Stock available
for issuance under the Plan. Majority stockholder approval may be obtain by the
presence of a majority stockholder at a regularly called meeting of the Board of
Directors wherein the majority stockholder did not object to the increase in the
available number of Common Shares. If such stockholder approval is not obtained
within twelve (12) months after the date the first such excess grants or
issuances are made, then (i) any unexercised options granted on the basis of
such excess shares shall terminate and cease to be outstanding and (ii) the
Corporation shall promptly refund to the Optionees and the Participants the
exercise or purchase

 

12

--------------------------------------------------------------------------------


 

price paid for any excess shares issued under the Plan and held in escrow,
together with interest (at the applicable Short Term Federal Rate) for the
period the shares were held in escrow, and such shares shall thereupon be
automatically cancelled and cease to be outstanding.

 

IV.              USE OF PROCEEDS

 

Any cash proceeds received by the Corporation from the sale of shares of Common
Stock under the Plan shall be used for general corporate purposes.

 

V.                  WITHHOLDING

 

The Corporation’s obligation to deliver shares of Common Stock upon the exercise
of any options granted under the Plan or upon the issuance or vesting of any
shares issued under the Plan shall be subject to the satisfaction of all
applicable income and employment tax withholding requirements.

 

VI.              REGULATORY APPROVALS

 

The implementation of the Plan, the granting of any options under the Plan and
the issuance of any shares of Common Stock (i) upon the exercise of any option
or (ii) under the Stock Issuance Program shall be subject to the Corporation’s
procurement of all approvals and permits required by regulatory authorities
having jurisdiction over the Plan, the options granted under it and the shares
of Common Stock issued pursuant to it.

 

VII.         NO EMPLOYMENT OR SERVICE RIGHTS

 

Nothing in the Plan shall confer upon the Optionee or the Participant any right
to continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining such person) or of the Optionee or the
Participant, which rights are hereby expressly reserved by each, to terminate
such person’s Service at any time for any reason, with or without cause.

 

13

--------------------------------------------------------------------------------


 

APPENDIX

 

The following definitions shall be in effect under the Plan:

 

A. Board shall mean the HDI Holdings, Inc. Board of Directors.

 

B.  Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:

 

(i)             a stockholder-approved merger or consolidation in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities are transferred to a person or
persons different from the persons holding those securities immediately prior to
such transaction, or

 

(ii)          a stockholder-approved sale, transfer or other disposition of all
or substantially all of the Corporation’s assets in complete liquidation or
dissolution of the Corporation, or

 

(iii)             the acquisition, directly or indirectly, by any person or
related group of persons (other than the Corporation or a person that directly
or indirectly controls, is controlled by, or is under common control with, the
Corporation), of beneficial ownership (within the meaning of Rule 13-d3 of the
1934 Act) of securities possessing more than fifty percent (50%) of the total
combined voting power of the Corporation’s outstanding securities pursuant to a
tender or exchange offer made directly to the Corporation’s stockholders. In no
event shall any public offering of the Corporation’s securities be deemed to
constitute a Change in Control.

 

C. Code shall mean the Internal Revenue Code of 1986, as amended.

 

D.Committee shall mean a committee of one (1) or more Board members appointed by
the Board to exercise one or more administrative functions under the Plan.

 

E.Common Stock shall mean the Corporation’s common stock.

 

F.Corporation shall mean HealthDataInsights Inc., a Nevada corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of HealthDataInsights Inc. which shall by appropriate action adopt the Plan.

 

G.Disability shall mean the inability of the Optionee or the Participant to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment and shall be determined by the Plan
Administrator on the basis of such medical evidence as the Plan Administrator
deems warranted under the circumstances.

 

14

--------------------------------------------------------------------------------


 

H.  Employee shall mean an individual who is in the employ of the Corporation
(or any Parent or Subsidiary), subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance.

 

I.    Exercise Date shall mean the date on which the Corporation shall have
received written notice of the option exercise.

 

J.   Fair Market Value per share of Common Stock on any relevant date shall be
determined by the Plan Administrator after taking into account such factors as
the Plan Administrator shall deem appropriate including value based on a company
valuation by an independent business valuation firm .

 

K.  Incentive Option shall mean an option which satisfies the requirements of
Code Section 422.

 

L.   Involuntary Termination shall mean the termination of the Service of any
individual which occurs by reason of:

 

(i)                   such individual’s involuntary dismissal or discharge by
the Corporation for reasons other than Misconduct, or

 

(ii)                such individual’s voluntary resignation following (A) a
change in his or her position with the Corporation which materially reduces his
or her duties and responsibilities or the level of management to which he or she
reports, (B) a reduction in his or her level of compensation (including base
salary, fringe benefits and target bonus under any corporate-performance based
bonus or incentive programs) by more than fifteen percent (15%) or (C) a
relocation of such individual’s place of employment by more than fifty (50)
miles, provided and only if such change, reduction or relocation is effected
without the individual’s consent.

 

M.                Misconduct shall mean the commission of any act of fraud,
embezzlement or dishonesty by the Optionee or Participant, any unauthorized use
or disclosure by such person of confidential information or trade secrets of the
Corporation (or any Parent or Subsidiary), or any other intentional misconduct
by such person adversely affecting the business or affairs of the Corporation
(or any Parent or Subsidiary) in a material manner. The foregoing definition
shall not in any way preclude or restrict the right of the Corporation (or any
Parent or Subsidiary) to discharge or dismiss any Optionee, Participant or other
person in the Service of the Corporation (or any Parent or Subsidiary) for any
other acts or omissions, but such other acts or omissions shall not be deemed,
for purposes of the Plan, to constitute grounds for termination for Misconduct.

 

N.                  1934 Act shall mean the Securities Exchange Act of 1934, as
amended.

 

O.                 Non-Statutory Option shall mean an option not intended to
satisfy the requirements of Code Section 422.

 

15

--------------------------------------------------------------------------------


 

P.                   Option Grant Program shall mean the option grant program in
effect under the Plan.

 

Q.                 Optionee shall mean any person to whom an option is granted
under the Plan.

 

R.                  Parent shall mean any corporation (other than the
Corporation) in an unbroken chain of corporations ending with the Corporation,
provided each corporation in the unbroken chain (other than the Corporation)
owns, at the time of the determination, stock possessing fifty percent (50%) or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

 

S.                   Participant shall mean any person who is issued shares of
Common Stock under the Stock Issuance Program.

 

T.                   Plan shall mean the Corporation’s 2004 Stock Option/Stock
Issuance Plan, as set forth in this document.

 

U.                   Plan Administrator shall mean either the Board or the
Committee acting in its capacity as administrator of the Plan.

 

V.                  Service shall mean the provision of services to the
Corporation (or any Parent or Subsidiary) by a person in the capacity of an
Employee, a non-employee member of the board of directors or a consultant or
independent advisor, except to the extent otherwise specifically provided in the
documents evidencing the option grant.

 

W.              Stock Issuance Agreement shall mean the agreement entered into
by the Corporation and the Participant at the time of issuance of shares of
Common Stock under the Stock Issuance Program.

 

X.                  Stock Issuance Program shall mean the stock issuance program
in effect under the Plan.

 

Y.                   Subsidiary shall mean any corporation (other than the
Corporation) in an unbroken chain of corporations beginning with the
Corporation, provided each corporation (other than the last corporation) in the
unbroken chain owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

 

AA.       10% Stockholder shall mean the owner of stock (as determined under
Code Section 424(d)) possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Corporation (or any Parent
or Subsidiary).

 

16

--------------------------------------------------------------------------------
